Citation Nr: 0601655	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  97-31 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2000, the Board found that 
new and material evidence had been received to reopen a claim 
for service connection for PTSD.  The Board remanded the 
claim to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran does not have PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2003; 
rating decisions in September 1996 and March 1997; a 
statement of the case in July 1997; and various supplemental 
statements of the case, including two dated after the Board 
decision that reopened the veteran's claim.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim for service connection 
for PTSD on its merits, the evidence considered, the 
pertinent laws and regulations relating to the claim for 
service connection for PTSD on its merits, and the reasons 
for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  The Board 
finds that the preponderance of the evidence reflects that 
the veteran does not have PTSD. 

The Board recognizes that the record contains written 
statements from the veteran, and testimony provided by the 
veteran and his ex-wife during a hearing before the 
undersigned, to the effect that he has PTSD due to his active 
duty.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
As laypersons, however, the veteran and his ex-wife are not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to a medical diagnosis that requires a 
clinical examination by a medical professional.  Espiritu, 
supra.  As a result, these assertions do not constitute 
competent medical evidence that the veteran has PTSD. 

The medical evidence in favor of a finding that the veteran 
has PTSD includes a December 1990 VA outpatient psychological 
screening report.  The report provides an opinion that there 
was support for the diagnostic impressions of Major 
Depression and/or PTSD with strong depressive symptomatology.  
The opinion appears based only on the results of current 
examination.  In addition, private medical records dated in 
1996 and 1997 show treatment for PTSD.

The medical evidence against a finding that the veteran has 
PTSD includes a June 1991 VA outpatient psychiatric 
examination report.  The report provides a diagnosis that 
does not include PTSD.  The report was not based on a review 
of the claims file or records.  

In addition, the report of a June 1996 VA examination 
provides that three examiners reviewed the veteran's claims 
file and interviewed him.  The report summarizes the 
veteran's pertinent medical history and gives the result of 
current examination.  The resulting Axis I diagnosis was 
dysthymia and alcohol abuse.   

VA outpatient treatment records dated in from 2001 to 2005 
provide psychiatric diagnoses other than PTSD.  

The report of a June 2004 VA PTSD examination provides that 
the examiner reviewed the veteran's claims file, the VA 
electronic medical records, and the private medical records 
dated in 1996 and 1997.  The report summarizes the pertinent 
medical evidence.  The resulting diagnoses were generalized 
anxiety disability and alcohol dependence, in sustained full 
remission.  The examiner concluded that since he was unable 
to identify a definite extreme traumatic stressor and no PTSD 
symptoms were identified, he could not establish a link 
between the stressors and the signs and symptoms of the 
veteran's mental disorder.  

The Board finds that the evidence against a finding that the 
veteran has PTSD outweighs the evidence in favor of such a 
finding.  The diagnoses of PTSD are not based on a review of 
the veteran's entire medical record.  They are also 
historically remote - the most recent is nearly ten years 
old.  The diagnoses are not corroborated by the recent VA 
treatment records or VA examination reports.  

The 1996 and 2004 VA diagnoses showing the veteran does not 
have PTSD are based on a review of the entire claims file, 
including some or all of the evidence providing such a 
diagnosis.  These reviews of the entire record make the 
opinions particularly probative.  Further, the June 1996 
opinion was made by a group of three examiners.  The June 
2004 opinion includes a rational with references to current 
examination results as well as the medical record.  The Board 
also finds it significant that the recent VA treatment 
records are negative for PTSD.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to service connection for 
PTSD is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


